ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-258 and DRB 16-260, recommending that GERALD M. SALUTI, formerly of NEWARK, who was admitted to the bar of this State in 1992, and who has been suspended from the practice of law since February 28, 2014, be disbarred for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to keep client reasonably informed about a matter), RPC 1.5(b)(failure to communicate in writing the basis or rate of fee), RPC 1.15(a)(failure to safeguard client funds), RPC 1.15(b)(failure to promptly disburse funds to clients), RPC 1.15(d)(recordkeeping violations), RPC 3.3(a)(1) (misrepresentation to a tribunal), RPC 5.3(c) (3) (failure to make reasonable investigation of circumstances that would disclose past instances of conduct by a nonlaywer incompatible with the professional obligations of a lawyer), RPC 5.5(a)(unauthorized practice of law, based on violation of Rule 1:21—lC(a)(3)(b)), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And GERALD M. SALUTI having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that GERALD M. SALUTI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that GERALD M. SALUTI be and hereby is permanently restrained and enjoined from practicing law; and it is further
*115ORDERED that GERALD M. SALUTI comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by GERALD M. SALUTI pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.